Case 1:20-cv-00364-TFM-C Document 13 Filed 07/22/20 Page 1 of 1                PageID #: 192




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

DAN-BUNKERING (AMERICAN) INC., :
et al.,                                :
                                       :
                 Plaintiffs,           :
                                       :
v.                                     :          CIVIL ACT. NO. 1:20-cv-364-TFM-C
                                       :
M/V GLOBAL ORION, her engines, tackle, :          FRCP 9(h)
apparel, etc., in rem,                 :          In Admiralty
                                       :
                 Defendant.            :

                                          ORDER

       Pending before the Court is the Motion and Application for Admission Pro Hac Vice for

Matthew Charles Guy. Doc. 12, filed July 22, 2020. Having reviewed the certificate of good

standing, application, and upon receipt of the filing fee, it is hereby ORDERED the motion is

GRANTED.

       Counsel is reminded of the obligation to review and maintain familiarity with the local

rules and guidelines for the Southern District of Alabama.           They are available at

http://www.alsd.uscourts.gov.

       DONE and ORDERED this 22nd day of July 2020.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                         Page 1 of 1
